Citation Nr: 1645641	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  10-36 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a neck disability.

2.  Entitlement to a higher initial rating for a low back disability, evaluated as 10 percent disabling prior to March 23, 2016, and as 20 percent disabling on and after that date.

3.  Entitlement to an initial rating in excess of 30 percent for gastroesophageal reflux disease (GERD) and diverticulosis with Schatzki's ring.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A February 2009 rating decision granted entitlement to service connection for status post disc replacement of L4-5 and spondylosis at C5-7 with facet joint degenerative changes and assigned a 10 percent rating effective January 1, 2009.  This rating decision also granted entitlement to service connection for GERD and diverticulosis and assigned a 0 percent (noncompensable) rating effective January 1, 2009.  A notice of disagreement with the assigned ratings was received in January 2010, a statement of the case was issued in June 2010, and a substantive appeal was received in September 2010.

A June 2010 rating decision separated the low back disability (status post disc replacement of L4-5 with facet joint degenerative changes at L4-S1) rating from the neck disability (cervical spine spondylosis with facet joint degenerative changes) rating, assigning each disability a 10 percent rating.  It also added a notation of Schatzki's ring to the Veteran's service-connected GERD and diverticulosis and increased that rating from 0 percent to 30 percent, effective January 1, 2009.

An April 2016 rating decision increased the rating for the low back disability (now characterized as lumbar disc syndrome status post surgery 2004 with intervertebral disc syndrome at L4-S1) from 10 percent to 20 percent, effective March 23, 2016.  Because the increase constitutes less than a full grant of the benefit sought, this issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In June 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in Roanoke, Virginia.  A transcript of this hearing was associated with the claims file.

In his September 2010 substantive appeal, the Veteran requested a hearing before a Member of the Board in Washington, DC.  He cancelled this request in writing in May 2014.

In May 2015, the Board remanded this case for additional development.

The issues of entitlement to higher initial ratings for a low back disability; the orthopedic manifestations of the neck disability; and for GERD and diverticulosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has radiculopathy of the upper extremities as a neurologic manifestation of his neck disability.

3.  The radiculopathy of the upper right extremity is manifested by no more than mild, incomplete paralysis.

4.  The Veteran's radiculopathy of the upper left extremity is manifested by no more than mild, incomplete paralysis.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating of 20 percent, but no higher, for radiculopathy of the upper right extremity have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Code 8510 (2015).

2.  The criteria for the assignment of a disability rating of 20 percent, but no higher, for radiculopathy of the upper left extremity have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Code 8510.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requirements of VCAA have also been satisfied.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records and arranged for the Veteran to undergo VA examinations in July 2008, January 2016, and March 2016.  The resulting examination reports are adequate for the purpose of determining entitlement to an increased rating.  The examiners reviewed the claims file and elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  

II.  Higher Initial Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The Veteran has a current rating of 10 percent for his service-connected neck disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Under Note 1 to the General Rating Formula for Diseases and Injuries of the Spine, 
38 C.F.R. § 4.71a, any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  

A January 2016 VA examination report reflects that the Veteran was found to have radicular symptoms in both upper extremities.  These symptoms consisted of mild numbness of both upper extremities with C5/6 nerve roots (upper radicular group) involved.  The January 2016 VA examination is contradicted by the opinion of a VA examiner in March 2016.  The latter examiner found no evidence of radiculopathy.  The latter finding; however, may simply reflect the day to day fluctuation of the Veteran's symptomatology; and the Board finds no basis for favoring the March 2016 findings over those reported in January 2016.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran does have mild radiculopathy of each upper extremity as a neurologic manifestation of the cervical spine disability.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8510, mild, incomplete paralysis of the upper radicular group (5th and 6th cervicals) of the major (dominant) and minor (non-dominant) extremities warrants a 20 percent rating.  Therefore, a separate, 20 percent rating is warranted for radiculopathy of the right and left upper extremities.  The Veteran has reported experiencing numbness and tingling in his upper extremities throughout the appeals period.  

A remaining question is when the radiculopathy began.  The Veteran was specifically noted to have no numbness or other neurologic findings on VA examination conducted on July 25, 2009.  The initial clinical report of numbness appears in a VA treatment record dated in June 2010; but the report indicates that numbness existed prior to the date of treatment.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the ratings for radiculopathy are warranted effective July 26, 2009; the day following the normal examination.

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to an even higher level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected neck disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Board finds that the rating criteria for the Veteran's service-connected neck disability contemplate the level of impairment that is demonstrated in the evidence of record.  As noted above, musculoskeletal disability ratings contemplate factors such as functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury.  The Veteran has not described any symptomatology that is not already considered by the rating criteria.  In short, the disability in the case at hand is not characterized by any additional complaints or symptoms that are not contemplated by applicable rating criteria under which the Veteran already receives compensation.

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this claim for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Effective July 26, 2009, entitlement to a rating of 20 percent for radiculopathy of the right upper extremity is granted.

Effective July 26, 2009, entitlement to a rating of 20 percent for radiculopathy of the left upper extremity is granted.


REMAND

The Court of Appeals for Veterans Claims has recently interpreted the provisions of 38 C.F.R. § 4.59 (2015) as requiring that VA examiner's record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  The Court further held that that if the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The VA examinations in this case do not include the required findings for the neck and low back disabilities.

In a June 2016 statement, the Veteran expressed that he may not be articulating his pain, lack of endurance, weakness, and fatigability correctly, or that these symptom reports are not being taken seriously.  He noted that he has an artificial disc rather than a spinal fusion and stated that his symptoms are not arising from an inability to bend forward.  Instead, they are due to the "support structure of the facet joints and the tissues['] inability to support my back for any period of time beyond 30 minutes."  This characterization of the nature of the Veteran's back disability is consistent with the notation in a May 2015 VA medical record that the Veteran is reporting that his back gives out daily.  He noted in his June 2016 statement that the VA examinations do not evaluate such factors, as the rating criteria are focused largely on limitation of motion.  He also observed that the rating criteria were devised prior to the invention of the artificial disc.  

This suggests that the rating schedule is inadequate to rate the disability and together with reports of significant functional impairment; warrants referral for extraschedular consideration.  Thune; 38 C.F.R. § 3.321(b).

The Veteran has also claimed entitlement to an initial rating in excess of 30 percent for GERD and diverticulosis with Schatzki's ring.  In a June 2016 personal statement, the Veteran noted that he had asked to be scheduled for the endoscopy during his Compensation and Pension Examination.  He stated that the examiner had initially resisted his request but then agreed to schedule the endoscopy but never did so.  The Veteran then reported that he had scheduled this examination himself and that he was to undergo an endoscopy and emplacement of a PH acid reader in two weeks.  This evidence has not yet been associated with the claims file.  Therefore a remand of this issue is necessary in order to obtain the June 2016 endoscopy report.  

Accordingly, the case is REMANDED for the following action:

1.  Take necessary steps to obtain the Veteran's June 2016 endoscopy report, and other current VA treatment records.

2.  Following completion of the above, arrange for the Veteran to undergo a VA examination to determine the current severity of his service-connected low back and neck disabilities.  The claims folders must be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and all findings should be reported in detail.  

The examiner should report the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing in the cervical and thoracolumbar spines.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  

The examiner should consider the Veteran's report that the facet joints and the tissues' are to support his back for any period of time beyond 30 minutes. 

The examiner should note the frequency of time lost from work due to the low back or neck disabilities.

3.  Refer the lumbar spine and orthopedic manifestations of the cervical spine to the appropriate first line authority for adjudication of entitlement to extraschedular ratings. 

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


